Turner, J.
An attorney at law who retains in his hands money which he has collected for his client is liable to rule if, after demand, he fails to account therefor. Civil Code, §§4416, 4771. But he is not liable, under this summary process, for money received by him, not in his professional capacity, but merely as the agent of another, to be remitted to a third person. See 3 Am. & Eng. Enc. Law, 413; 4 Cyc. 976, and authorities cited.

Judgment reversed.


All the Justices concur, except Simmons, C. J., absent, and Fish, P. J., disqualified.